 Case 1:19-cv-01281-RLY-TAB Document 1 Filed 03/29/19 Page 1 of 7 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 Amy Long, n/k/a Davis, individually and )
 on behalf of all others similarly situated, )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )     No. 1:19-cv-1281
                                             )
Convergent Outsourcing, Inc., a              )
Washington corporation,                      )
                                             )
       Defendant.                            )     Jury Demanded

                              COMPLAINT – CLASS ACTION

        Plaintiff, Amy Long, n/k/a Davis, individually and on behalf of all others similarly

situated, brings this action under the Fair Debt Collection Practices Act, 15 U.S.C. §

1692, et seq. ("FDCPA"), for a finding that Defendant’s debt collection actions violated

the FDCPA, and to recover damages and alleges:

                                JURISDICTION AND VENUE

        1.     This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. § 1331.

        2.     Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and c) Defendant transact business here.

                                           PARTIES

        3.     Plaintiff, Amy Long, n/k/a Davis ("Davis"), is a citizen of the State of

Indiana, residing in the Southern District of Indiana, from whom Defendant attempted to

collect a defaulted consumer debt that she allegedly owed to Harley-Davidson Credit

Corp.
Case 1:19-cv-01281-RLY-TAB Document 1 Filed 03/29/19 Page 2 of 7 PageID #: 2



       4.     Defendant, Convergent Outsourcing, Inc. (“Convergent”), is a Washington

corporation that acts as a debt collector, as defined by § 1692a of the FDCPA, because

it regularly uses the mails and/or the telephone to collect, or attempt to collect, defaulted

consumer debts. Convergent operates a defaulted debt collection business, and

attempts to collect debts from consumers, including consumers in the State of Indiana.

In fact, Defendant Convergent was acting as a debt collector as to the defaulted

consumer debt it attempted to collect from Plaintiff.

       5.     Defendant Convergent is authorized to conduct business in the State of

Indiana, and maintains a registered agent here, see, record from the Indiana Secretary

of State, attached at Exhibit A. In fact, Defendant Convergent conducts extensive

business in Indiana.

       6.     Defendant Convergent is licensed as a debt collection agency in the State

of Indiana, see, record from NMLS Consumer Access, attached at Exhibit B. In fact,

Defendant Convergent acts as a collection agency in Indiana.

                                FACTUAL ALLEGATIONS

       7.     More than 9 years ago, due to financial difficulties, Plaintiff Davis was

forced to stop paying some of her debts, which included a debt she allegedly owed to

Harley-Davidson Credit Corp., and accordingly, she surrendered the motorcycle

secured by that debt back to Harley during 2009.

       8.     On June 5, 2018, Defendant Convergent sent Ms. Davis a collection letter,

attempting to collect the Harley-Davidson Credit Corp. debt. A copy of this letter is

attached as Exhibit C.

       9.     The statute of limitations in the State of Indiana for collecting the defaulted



                                             2
Case 1:19-cv-01281-RLY-TAB Document 1 Filed 03/29/19 Page 3 of 7 PageID #: 3



debt at issue was, pursuant to the Indiana Code four years from the date of the

last payment/statement.

       10.     Nowhere in Defendant’s letter, did it disclose that this debt was time-

barred. Moreover, the letter failed to disclose that partial payment would restart the

statute of limitations, see, attached Exhibit C.

       11.     Defendant’s collection actions constitute material violations of the FDCPA

because Convergent failed to disclose that the debt was time-barred. This lack of

disclosure would leave the consumer without enough information to make a decision as

to what to do about the collection of the debt at issue and cause them to believe

Defendant could continue to demand payment.

       12.     All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       13.     Defendant’s collection communications are to be interpreted under the

“unsophisticated consumer” standard, see, Gammon v. GC Services, Ltd. Partnership,

27 F.3d 1254, 1257 (7th Cir. 1994).

                                        COUNT I
                         Violation Of § 1692e Of The FDCPA –
                  False, Deceptive Or Misleading Collection Actions

       14.     Plaintiff adopts and realleges ¶¶ 1-13.

       15.     Section 1692e of the FDCPA prohibits a debt collector from using any

false, deceptive or misleading representation or means in connection with the collection

of any debt.

       16.     Attempts by debt collectors to collect time-barred debts via deceptive and

misleading collection letters violate § 1692e of the FDCPA, see, Pantoja v. Portfolio



                                              3
Case 1:19-cv-01281-RLY-TAB Document 1 Filed 03/29/19 Page 4 of 7 PageID #: 4



Recovery Assocs., 852 F.3d 679 (7th Cir. 2017), cert. denied, 86 U.S.L.W. 3090 (U.S.

Jan. 16, 2018)(No. 17-255); Tatis v. Allied Interstate, 882 F.3d 422, 430 (3rd Cir. 2018);

Daugherty v. Convergent Outsourcing, 836 F.3d 507 (5th Cir. 2016); Buchanan v.

Northland Group, 776 F.3d 393 (6th Cir. 2015); and McMahon v. LVNV Funding, 744

F.3d 1010 (7th Cir. 2014). By sending Plaintiff the collection letter (Exhibit C) for a debt

that was time-barred, failing to disclose that the debt was time-barred, and failing to

disclose that partial payment would restart the statute of limitations, Defendant violated

§ 1692e of the FDCPA.

         17.   Defendant’s violations of § 1692e of the FDCPA render it liable for

damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. § 1692k.

                                       COUNT II
                         Violation Of § 1692f Of The FDCPA --
                     Unfair Or Unconscionable Collection Actions

         18.   Plaintiff adopts and realleges ¶¶ 1-13.

         19.   Section 1692f of the FDCPA prohibits a debt collector from using any

unfair or unconscionable means to collect or attempt to collect a debt, see, 15 U.S.C. §

1692f.

         20.   Defendant, by attempting to collect a time-barred debt, failing to disclose

that the debt was time-barred, and failing to disclose that partial payment would restart

the statute of limitations, used an unfair or unconscionable means to collect a debt, in

violation of § 1692f of the FDCPA.

         21.   Defendant’s violations of § 1692f of the FDCPA render it liable for

damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. § 1692k.




                                             4
Case 1:19-cv-01281-RLY-TAB Document 1 Filed 03/29/19 Page 5 of 7 PageID #: 5



                                   CLASS ALLEGATIONS

       22.     Plaintiff Amy Long, n/k/a Davis brings this action individually and as a

class action on behalf of all persons similarly situated in the State of Indiana from whom

Defendant attempted to collect a defaulted, time-barred consumer debt, allegedly owed

to Harley-Davidson Credit Corp., via the same form collection letter (Exhibit C), that

Defendant sent to Plaintiff, from one year before the date of this Complaint to the

present. This action seeks a finding that Defendant’s form collection letter violates the

FDCPA, and asks that the Court award damages as authorized by § 1692k(a)(2) of the

FDCPA.

       23.     Defendant regularly engages in debt collection, using the same form

collection letter it sent Plaintiff Davis, in its attempts to collect defaulted consumer debts

from other consumers.

       24.     The Class consists of more than 35 persons from whom Defendant

attempted to collect defaulted consumer debts by sending other consumers the same

form collection letter it sent Plaintiff Davis.

       25.     Plaintiff Davis’ claims are typical of the claims of the Class. Common

questions of law or fact raised by this class action complaint affect all members of the

Class and predominate over any individual issues. Common relief is therefore sought

on behalf of all members of the Class. This class action is superior to other available

methods for the fair and efficient adjudication of this controversy.

       26.     The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to the individual

members of the Class, and a risk that any adjudications with respect to individual



                                                  5
Case 1:19-cv-01281-RLY-TAB Document 1 Filed 03/29/19 Page 6 of 7 PageID #: 6



members of the Class would, as a practical matter, either be dispositive of the interests

of other members of the Class not party to the adjudication, or substantially impair or

impede their ability to protect their interests. Defendant has acted in a manner

applicable to the Class, as a whole such that declaratory relief is warranted.

       27.    Plaintiff Davis will fairly and adequately protect and represent the interests

of the Class. The management of the class action proposed is not extraordinarily

difficult, and the factual and legal issues raised by this class action complaint will not

require extended contact with the members of the Class, because Defendant’s conduct

was perpetrated on all members of the Class and will be established by common proof.

Moreover, Plaintiff Davis has retained counsel experienced in class action litigation,

including class actions brought under the FDCPA.

                                   PRAYER FOR RELIEF

       Plaintiff, Amy Long, n/k/a Davis, individually and on behalf of all others similarly

situated, prays that this Court:

       1.     Certify this action as a class action;

       2.     Appoint Plaintiff Davis as Class Representative of the Class, and her

attorneys as Class Counsel;

       3.     Find that Defendant’s collection practices violate the FDCPA;

       4.     Enter judgment in favor of Plaintiff Davis and the Class, and against

Defendant, for actual and statutory damages, costs, and reasonable attorneys’ fees as

provided by § 1692k(a) of the FDCPA; and,

       5.     Grant such further relief as deemed just.




                                              6
Case 1:19-cv-01281-RLY-TAB Document 1 Filed 03/29/19 Page 7 of 7 PageID #: 7



                                      JURY DEMAND

       Plaintiff, Amy Long, n/k/a Davis, individually and on behalf of all others similarly

situated, demands trial by jury.

                                                     Amy Long, n/k/a Davis, individually and
                                                     on behalf of all others similarly situated,

                                                     By: /s/ David J. Philipps___________
                                                     One of Plaintiff’s Attorneys

Dated: March 29, 2019

David J. Philipps      (Ill. Bar No. 06196285)
Mary E. Philipps       (Ill. Bar No. 06197113)
Angie K. Robertson (Ill. Bar No. 06302858)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com
angie@philippslegal.com

John T. Steinkamp (Ind. Bar No. 19891-49)
Sawin, Shea & Steinkamp, LLC
5214 S. East Street
Suite D1
Indianapolis, Indiana 46227
(317) 255-2600
(317) 255-2905 (FAX)
john@sawinlaw.com




                                                 7
